Citation Nr: 0817503	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
subtotal gastrectomy, chronic cholecystitis, with calcui 
removed by cholecystotomy, complicated by subhepatic abscess 
and also present peritoneal adhesions at liver, gallbladder 
and duodenum, with gastroesophageal reflux disease (GERD), 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for a scar (residual 
of gastrotomy), currently rated as 0 percent disabling.

3.  Entitlement to an increased rating for diplopia, 
currently rated as 0 percent disabling.
	

REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946; and from August 1949 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was remanded in June 2006 for further development.  


FINDINGS OF FACT

1.  The veteran's residuals of subtotal gastrectomy, chronic 
cholecystitis, with calcui removed by cholecystotomy, 
complicated by subhepatic abscess and also present peritoneal 
adhesions at liver, gallbladder and duodenum, with GERD are 
not manifested by moderate epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss; severe diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress; moderately severe ulcers with impairment 
of health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year; or persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.   

2.  The veteran's gastrectomy scars are not manifested by 
pain on examination.  They are not deep scars (that cause 
limitation of motion); they do not cover 144 square inches 
(929 sq. cm.) or more; and they are not unstable (with 
frequent loss of covering of skin over the scar).  


3.  The veteran's service connected diplopia does not result 
in measurable diplopia or compensable visual acuity loss.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for residuals of subtotal gastrectomy, chronic 
cholecystitis, with calcui removed by cholecystotomy, 
complicated by subhepatic abscess and also present peritoneal 
adhesions at liver, gallbladder and duodenum, with GERD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 7308, 7305, 7319, 
7346 (2007).

2.  The criteria for entitlement to a compensable rating for 
the veteran's service-connected gastrectomy scars have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 7801-7804 (2007).

3.  The criteria for a compensable evaluation for diplopia 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.84a, Diagnostic Codes 6078, 6079, 6090, 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated November 2002.  

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran in 
connection with the issues addressed on the merits in the 
following decision.  It appears clear to the Board that a 
reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
the disabilities and the effect of that worsening on 
employment and daily life.  

Moreover, the veteran in this case has been represented in 
the appeal by the Arizona Department of Veterans Services, 
and the Board believes it reasonable to assume that this 
service organization's trained representatives conveyed the 
particulars of what is necessary for a higher rating to the 
veteran during the appeal process which has been ongoing 
since July 2002.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding the issues to 
the RO to furnish notice as to elements of the claims which 
the veteran has already effectively been made aware of.  Such 
action would not benefit the veteran.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the RO provided the veteran 
with a July 2006 correspondence that fully complied with 
Dingess.  

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the veteran 
physical examinations dated December 2002 and March 2007, 
obtained medical opinions as to the severity of disabilities, 
and afforded the appellant the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected disabilities warrants 
higher disability ratings.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Subtotal gastrectomy and residuals  
The veteran's service-connected gastrectomy and residuals 
have been rated by the RO under the provisions of Diagnostic 
Code 7308.  Under this regulatory provision, a rating of 60 
percent is warranted for severe symptoms, associated with 
nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating is warranted 
for moderate, less frequent episodes of epigastric disorders 
with characteristic mild circulatory symptoms after meals but 
with diarrhea and weight loss.  A 20 percent is warranted for 
mild, infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations. 

Weight loss is a criterion for a disability rating higher 
than currently assigned for the veteran's gastrointestinal 
disorder under Diagnostic Codes 7304 and 7346.  For purposes 
of evaluating conditions in Section 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained over 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  See 38 C.F.R. § 4.112.

The veteran underwent a VA examination in December 2002.  He 
had gastrointestinal complaints but stated that his symptoms 
were essentially well controlled with Prilosec.  There were 
no new studies done at the time of the examination.  The 
examiner noted that there was no evidence of GERD at his last 
examination; and that the veteran's symptoms were controlled 
with Prilosec.  

The veteran underwent another VA examination in March 2007.  
The examiner thoroughly reviewed the veteran's claims file.  
He noted that the veteran had severe heartburn following his 
1955 subtotal gastrectomy.  The heartburn finally improved 
when he started taking omeprazole, although he still suffers 
from some breakthrough symptoms at night.  He also complained 
of dull, moderate, right flank pain occurring two to three 
times per week.  The pain reportedly lasts one to two hours 
and is not associated with meals.  The veteran also reported 
having chronic bowel changes.  He reported one liquid stool 
in the morning and another unformed stool later in the day.  
There is no blood in the stool or melena.  He reported 
recurrent iron deficiency, the cause of which is unknown.  He 
did not report any unexplained weight loss.  He did lose 
weight (going from 212 pounds to 180 pounds) while on a 
cardiac diet.  He reported that he has been stable at that 
weight for a couple of years.  There was no reported history 
of constipation.  Instead, he reported persistent diarrhea 
(one to four times daily).  He also complained of bloating.  

In regards to his esophagus and hiatel hernia, the veteran 
reported experiencing nausea on a daily basis and vomiting 
(less than weekly), both related to esophageal disease and 
precipitated by meals.  He reported a history of dysphagia 
that occurs rarely (less than monthly).  He reported 
esophageal distress, accompanied by pain, on a weekly basis.  
He also reported daily heartburn, and daily regurgitation.  
There is no history of hematemesis or melena or esophageal 
dilation.    

Upon examination, the veteran's general health was fair.  He 
showed no signs of significant weight loss or malnutrition.  
There were no signs of anemia, fistula, or abdominal mass.  
There was mild epigastric tenderness.  The examiner noted 
that he veteran had well healed surgical scars from 
gastrectomy, biliary surgery, and splenectomy.  He also noted 
superficial abdominal veins that are related to obstructed 
IVC filter (not to liver disease or any of the veteran's 
service connected gastrointestinal disabilities).  

The examiner noted that December 2006 x-rays showed no 
retroperitoneal mass as a cause of the veteran's lower 
extremity edema.  An IVC filter was present, and there was a 
history of DVTs, which may be causative.  In addition, there 
was a small abdominal aortic aneurysm present.  Its size was 
such that it was not thought to be a concern.    

The veteran was diagnosed with a duodenal ulcer status post 
sub total gastrectomy with no evidence for recurrent ulcer, 
but with residual gastroesophageal reflux disease, 
esophagitis, and hiatel hernia.  

At this point the Board notes that pursuant to Diagnostic 
Code 7319, a rating of 30 percent is warranted only for 
severe diarrhea, or alternating diarrhea and constipation, 
with more or less constant abdominal distress.  The veteran 
complained of one loose stool in the morning and another 
unformed stool later in the day, with dull, moderate, right 
flank pain occurring two to three times per week.  However, 
the Board does not view this as evidence of severe diarrhea, 
or alternating diarrhea and constipation, with more or less 
constant abdominal distress.  

Pursuant to Diagnostic Code 7305 (governing ulcers), a 40 
percent rating is warranted for moderately severe ulcers with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  

The March 2007 VA examination specifically diagnosed the 
veteran with a duodenal ulcer status post sub total 
gastrectomy with no evidence for recurrent ulcer.  Moreover, 
there has been no evidence of anemia, weight loss, or 
recurrent incapacitating episodes.  

Pursuant to Diagnostic Code 7346 (governing hiatal hernias), 
a 60 percent is warranted when there are symptoms of pain, 
vomiting, material weight loss, and hematemesis or melena 
with moderate anemia; or other symptom combinations 
productive of severe impairment of health.  A 30 percent 
rating is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity.

There is no evidence that the veteran's hiatal hernia and 
GERD is manifested by persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  At the December 2002 
examination, the veteran admitted (and the examiner agreed) 
that his symptoms were "well controlled" with Prilosec.  At 
his March 2007 examination the veteran stated that he had 
severe heartburn in 1955; but that it improved.  He currently 
reported some breakthrough symptoms at night and dull, 
moderate, right flank pain occurring two to three times per 
week.  At a later point in the examination, he reported 
experiencing nausea (daily); vomiting (less than weekly); 
dysphagia (rarely, less than monthly); esophageal distress 
with pain (weekly); and heartburn and regurgitation (daily).  
There is no history of hematemesis or melena or esophageal 
dilation.  Despite the veteran's many complaints (including 
daily regurgitation), upon examination, the veteran's general 
health was deemed fair; and epigastric tenderness was 
described as mild.  He showed no signs of significant weight 
loss or malnutrition.  There were no signs of anemia, 
fistula, or abdominal mass.  There was no evidence of 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 20 percent for 
residuals of subtotal gastrectomy, chronic cholecystitis, 
with calcui removed by cholecystotomy, complicated by 
subhepatic abscess and also present peritoneal adhesions at 
liver, gallbladder and duodenum, with GERD must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Scar
The veteran's service-connected scar (residual of gastrotomy 
gastrectomy) has been rated by the RO under the provisions of 
Diagnostic Code 7804.  Under this regulatory provision, a 
rating of 10 percent is warranted for a superficial scar (not 
associated with underlying soft tissue damage), that is 
painful on examination.  

Pursuant to Diagnostic Code 7801, a deep scar (or one that 
causes limitation of motion) warrants a 10 percent disability 
evaluation when it involves an area or areas exceeding 6 
square inches (39 square centimeters).  A 20 percent 
disability evaluation is warranted for when it involves an 
area or areas exceeding 12 square inches (77 square 
centimeters).  A 30 percent disability evaluation is 
warranted when it involves an area or areas exceeding 72 
square inches (465 square centimeters).  A 40 percent 
evaluation is warranted when it involves an area or areas 
exceeding 144 square inches (929 square centimeters).  

A 10 percent rating is warranted when the veteran has a scar 
(not on the head, face, or neck) that is superficial and does 
not cause limitation of motion if the scar has an area of 144 
square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

The existence of a superficial, unstable scar (one where 
there is frequent loss of covering of skin over the scar) 
warrants a 10 percent rating, which is the maximum.  38 
C.F.R. § 4.118, Diagnostic Code 7803.
 
The veteran underwent a VA examination in December 2002.  He 
was noted to have had multiple scars; but none of them 
appeared to be the result of a gastrectomy.  One was on the 
right thigh.  It was 11 cm. in length; it was cosmetically 
good without any underlying defect.  He also had a scar (6 
cm. by 1 cm.) on his left distal medial leg.  He was 
diagnosed with multiples scars of no significant functional 
impact.  

The veteran underwent a VA examination in March 2007.  His 
gastronomy scar was described as "well healed."  There was 
no indication that it was painful on examination. 

The Board notes that in order to warrant a compensable 
rating, the veteran's scar must be painful on examination; a 
deep scar (or one that causes limitation of motion); one that 
exceeds 144 square inches (929 sq. cm.); or one that is 
unstable (with frequent loss of covering of skin over the 
scar).  The Board finds that none of these rating criteria 
are met.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating for a scar (residual of a 
gastrectomy) must be denied.  See Gilbert v. Derwinski, 1 
Vet. App 49 (1990).

Diplopia
The veteran's diplopia is currently rated as noncompensable 
under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6090.  

Diplopia is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
6090, which provides that evaluations are based on the degree 
of diplopia and the equivalent visual acuity.  The ratings 
are applicable to only one eye.  A rating cannot be assigned 
for both diplopia and decreased visual acuity or field of 
vision in the same eye.  When diplopia is present and there 
is also ratable impairment of visual acuity or field of 
vision of both eyes, the ratings for diplopia will be applied 
to the poorer eye while the better eye is rated according to 
the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  38 C.F.R. § 4.84a, DC 6090.

If diplopia manifests centrally at 20 degrees, it is rated 
equivalent to a visual acuity of 5/200.  If diplopia 
manifests 21 to 30 degrees down, it is rated equivalent to a 
visual acuity of 15/200; lateral, to a visual acuity of 
20/100; and up, to a visual acuity of 20/70.  If diplopia 
manifests 31 to 40 degrees down it is rated equivalent to a 
visual acuity of 20/200; lateral, to a visual acuity of 
20/70; and up, to a visual acuity of 20/40.  Id.

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  A disability 
rating is based on the best distant vision obtainable after 
the best correction by glasses.  38 C.F.R. 
§ 4.75.  Under these criteria, impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  The 
percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. §§ 4.83a.  

A 10 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is 20/100 and vision in the other eye is 
correctable to 20/40; (2) when vision in one eye is 20/70 and 
vision in the other eye is correctable to 20/40; (3) when 
vision in one eye is 20/50 and vision in the other eye is 
correctable to 20/50; (4) when vision in one eye is 20/50 and 
vision in the other eye is correctable to 20/40; 

A noncompensable rating is warranted for impairment of 
central visual acuity when vision in both eyes is 20/40.  38 
C.F.R. § 4.84a, Diagnostic Codes 6078, 6079.

The veteran underwent an examination in December 2002.  The 
claims file was reviewed by the examiner in conjunction with 
the examination.  The veteran complained that he needed more 
light to see well.  He also stated that he has episodes where 
he sees lines that look like blood vessels.  He reported that 
these episodes last approximately 15 minutes.  He also 
reported episodes of double vision that also last about 15 
minutes.  The episodes occur two to three times per month and 
have remained stable for the last 50 years.  He denied any 
history of ocular surgery or trauma.  

Upon examination, the veteran had uncorrected distance visual 
acuity of 20/40-2 in the right eye and 20/40 in the left eye.  
Uncorrected near acuity was 20/200 in each eye.  Best 
corrected visual acuity was 20/30 with refraction of -1.00 + 
1.50 x 015 in the right eye; and 20/20 with refraction of -
0.25 + 150 X 180 in the left eye.  Near acuity with a +250 
was 20/30 in he right eye and 20/20 in the left eye.  Pupils 
were equal, round, and reactive to light, with no afferent 
pupillary defect present.  Extraocular muscle motility and 
confrontational visual fields were full in each eye.  Cover 
test was ortho and distance and near, with no tropia and no 
diplopia present.  Slit lamp examination showed lids, 
conjunctiva, and cornea all unremarkable.  Anterior chambers 
were clear and deep.  Lenses had mild anterior cortical 
changes, right greater than left; and mild NS in each eye.  
The macula of the right eye had retinal pigment epithelium 
mottling.  Macula in the left eye were clear.  Periphery was 
flat and clear.  He was diagnosed with mild age-related 
cataracts (right eye greater than left); and early non-
exudative age-related macular degeneration in the right eye.  
The examiner noted that the veteran had no extraocular muscle 
imbalance, and no ocular etiology for his complaints of 
diplopia.    

The veteran underwent another examination in March 2007.  The 
examiner reviewed the claims file and found no evidence of an 
ocular motility disorder.  The veteran complained of a single 
"C" shape floater in his left eye but no photopsia.  He 
reported having more difficulty seeing near, and needed more 
light.  He reported no diplopia or ocular pain at the time of 
the examination.  He reported that he has had episodes of 
intermittent vertical diplopia since 1945; but the frequency 
and severity of the episodes has reduced significantly, to 
the point where it only occurs briefly, and only two to three 
times per month.  Each episode lasts approximately 20 minutes 
before resolving.  He denied receiving any treatment for the 
disability.   

Upon examination, distance uncorrected vision was 20/150 in 
the right eye and 20/100 in left eye.  Near uncorrected 
vision was 20/400 in the right and 20/100 in the left.  
Distance corrected vision was 20/60 in the right eye and 
20/50-1 in the left eye.  Near corrected vision was 20/60 in 
the right eye and 20/40 in the left eye.  Best corrected 
distant visual acuity with refraction was -1.00 + 2.00 x 180 
20/40 in the right eye; and PLANO + 125 x 010 20/30 in the 
left eye.  

The veteran was diagnosed with bilateral mild cataracts 
contributing to the veteran's reduced vision; longstanding 
macular pigment clumping in the right eye that appeared 
stable; uncomplicated posterior vitreous detachment left eye 
(which explains the "floater"); full and unremarkable 
ocular motility with no evidence of heterotropia or diplopia; 
and refractive error.  The examiner was of the opinion that 
the veteran's condition with respect to ocular motility was 
stable since his last VA examination; and that a change in 
disability rating is unwarranted.  

After a careful consideration of the record under the laws 
and regulations as set forth above, the Board finds that a 
compensable evaluation for the veteran's diplopia is not 
warranted. 


In this regard, the competent medical evidence of record does 
not establish constant diplopia.  In fact, VA examinations 
consistently revealed full confrontation vision fields.  When 
referring to the central visual acuity chart the veteran was 
shown to have 20/30 vision in the right eye and 20/20 vision 
in the left eye in December 2002.  He had 20/40 vision in the 
right eye and 20/30 vision in the left eye in March 2007.  
This equates to a noncompensable rating.  Hence, the benefit 
sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


